United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1591
                                 ___________

Ronald J. Posluns,                      *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Education Management Corporation,       *   Appeal from the United States
LLC, a wholly-owned subsidiary of       *   District Court for the
Education Management Holdings,          *   Eastern District of Arkansas.
LLC which is a wholly-owned             *
subsidiary of Education Management *          [UNPUBLISHED]
Corporation; Argosy Education Group, *
Inc.; Argosy University; Argosy         *
University Online; Karen Baillie, J.D.; *
Richard M. Belcastro, Ph.D.; Susan      *
Burgess; Marguerite Chabau, Ph.D.;      *
Teresa Collins-Jones, Ph.D.; Timothy *
Drake, Ph.D.; Adam Fagelson; Rita       *
Jensen, Ph.D.; Amanda Kimmel;           *
Devitt Kramer, J.D.; Bart Lerner,       *
Ed.D.; John R. McKernan, Jr., J.D.;     *
Todd S. Nelson; Robert A.               *
Niesiobedzki, Ph.D.; Kate Noone;        *
William Nowlin, Ph.D.; John T. South, *
III; Shelia Sweeney, Ph.D.; Craig       *
Swenson, Ph.D.; Thomas Vonk,            *
Ph.D.; Kathryn J. Tooredman, Ph.D.;     *
John/Jane Does, 1-100,                  *
                                        *
             Appellees.                 *
                                  ___________

                            Submitted: November 2, 2011
                               Filed: November 3, 2011
                                ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Ronald J. Posluns appeals the district court’s1 order denying his motion to
remand and dismissing his removed civil diversity action, and the subsequent
summary denial of his numerous post-judgment motions. Upon careful review, we
conclude that the district court properly dismissed the case and denied the remand
motion for the reasons it stated. We further conclude that Posluns’s post-judgment
motions were meritless, and that the district court did not err in denying them
summarily, see Associated Elec. Coop. v. Mid-America Transp. Co., 931 F.2d 1266,
1273 (8th Cir. 1991) (holding that district court did not err in summarily denying
post-judgment motion to alter or amend judgment). Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                       -2-